DISMISS; and Opinion Filed October 3, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01169-CV

          IN RE CARLISLE COATINGS & WATERPROOFING, INC., Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-02576-2014

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice Brown
       Relator moves to dismiss its petition for writ of mandamus pursuant to settlement stating

that the parties have resolved all matters in dispute with respect to this petition for writ of

mandamus and that the trial court’s order that is the subject of the petition has been vacated and

dismissed by agreement of the parties. We have today granted the motion to dismiss the petition

for writ of mandamus. Accordingly, the petition for writ of mandamus is hereby DISMISSED.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

141169F.P05